Table Of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F ☐ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 — OR — ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the fiscal year ended June30, 2014 — OR — ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the transition period from to — OR — ☐ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission File Number: 000-29228 PROGEN PHARMACEUTICALS LIMITED (Exact name of Registrant as specified in its charter) Not Applicable (Translation of Registrant’s name into English) Australia (Jurisdiction of incorporation or organization) Level 18, 101 Collins Street, Melbourne, VIC 3000, Australia (Address of principal executive office) Blair Lucas, Company Secretary, Progen Pharmaceuticals Limited, Level 18, 10 1 Collins Street, Melbourne, Victoria 3000, Australia Tel: +61 7 3273 9133, Fax: +61 7 3375 1168 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section12(b) of the Act: Title of Each Class Ordinary Shares Name of Each Exchange On Which Registered Australian Securities Exchange and OTCQB Securities registered or to be registered pursuant to Section12(g) of the Act: None (Title of Class) Securities for which there is a reporting obligation pursuant to Section15(d) of the Act: None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the Annual Report: Ordinary Shares: 55,285,315 (as of June 30, 2014) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: ☐
